738 N.W.2d 763 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Andrew Neil DOBEK, Defendant-Appellant.
Docket No. 133503. COA No. 264366.
Supreme Court of Michigan.
September 26, 2007.
On order of the Court, the application for leave to appeal the January 30, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.